            Case 1:18-cv-09600-AJN Document 49 Filed 07/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                              7/17/2020



  Jason Johnson,

                         Plaintiff,
                                                                    18-cv-9600 (AJN)
                 –v–
                                                                         ORDER
  City of New York, et al.,

                         Defendants.


ALISON J. NATHAN, District Judge:

        The initial pretrial conference currently scheduled for July 24, 2020 is hereby adjourned

sine die.

        SO ORDERED.


 Dated: July 17, 2020
        New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
